NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 08-10070

               Plaintiff - Appellee,             D.C. No. CR-07-00118-DCB

   v.
                                                 MEMORANDUM *
 MARGARITO LIRA-LIRA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Ninth Circuit Judges.

        Margarito Lira-Lira appeals from his guilty-plea conviction and 72-month

sentence imposed for possession with intent to distribute approximately 212

kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Lira-Lira’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                               2                                        08-10070